                 Case 21-50236-KBO   Doc 6-1   Filed 07/06/21   Page 1 of 6




                                     EXHIBIT A




DOCS_DE:235155.1 57095/002
                   Case 21-50236-KBO                 Doc 6-1         Filed 07/06/21           Page 2 of 6




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE
    In re:                                                                      Chapter 7

    BAYOU STEEL BD HOLDINGS, LLC, et al.,1                                      Case No. 19-12153 (KBO)

                                     Debtors.                                   (Jointly Administered)

    GEORGE L. MILLER, in his capacity as Chapter 7                              Adv. Proc. No. 21-50236 (KBO)
    Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
    et al.,

                                    Plaintiff,

    vs.

    XPRESS RECYCLING, INC.,

                                    Defendant.

ORDER APPROVING STIPULATION REGARDING APPOINTMENT OF MEDIATOR

                    Upon consideration of the Stipulation Regarding Appointment of Mediator (the

“Stipulation”) filed by the Chapter 7 Trustee and the Defendant; and the Court having reviewed

the Stipulation, a copy of which is attached hereto as Exhibit 1; and good cause appearing for

the relief requested therein, it is hereby ORDERED THAT:

             1.     The Stipulation, attached hereto as Exhibit 1, is approved in its entirety.

             2.     No later than sixty (60) days following entry of this Order, either:

                    a. the Mediator must file a status report regarding the status or outcome of
                       mediation (or sooner if the Parties reach a resolution), which status report may
                       indicate the Parties wish to continue mediation and will provide a date certain
                       by which a further status report will be filed with the Court; provided,
                       however, that if mediation is not successful, the Mediator will file a status
                       report so indicating within fourteen (14) days of such determination, and the
                       Parties will thereafter be obligated to comply with paragraph 2(b) of this
                       Order in promptly noticing a Rule 16 scheduling conference; or


1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC, a Delaware
limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).



DOCS_DE:235155.1 57095/002
                 Case 21-50236-KBO         Doc 6-1     Filed 07/06/21     Page 3 of 6




                 b. the Parties must file a notice to schedule a Rule 16 scheduling conference to
                    consider entry of a proposed scheduling order for this adversary proceeding.

        3.       This Court retains jurisdiction with respect to all matters arising from or related to

the implementation or interpretation of this Order.




DOCS_DE:235155.1 57095/002                         2
                 Case 21-50236-KBO   Doc 6-1   Filed 07/06/21   Page 4 of 6




                             EXHIBIT 1 TO ORDER




DOCS_DE:235155.1 57095/002
                   Case 21-50236-KBO                 Doc 6-1         Filed 07/06/21           Page 5 of 6




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE
    In re:                                                                      Chapter 7

    BAYOU STEEL BD HOLDINGS, LLC, et al.,1                                      Case No. 19-12153 (KBO)

                                     Debtors.                                   (Jointly Administered)

    GEORGE L. MILLER, in his capacity as Chapter 7                              Adv. Proc. No. 21-50236 (KBO)
    Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
    et al.,

                                    Plaintiff,

    vs.

    XPRESS RECYCLING, INC.,

                                    Defendant.

                  STIPULATION REGARDING APPOINTMENT OF MEDIATOR

                    Plaintiff, George L. Miller in his capacity as chapter 7 trustee of Bayou Steel BD

Holdings, L.L.C., et al., (the “Plaintiff”), for the estates of the above-captioned debtors (the

“Debtors”) in the above-captioned cases pending under chapter 7 of title 11 of the United States

Code (the “Bankruptcy Code”), by and through his undersigned counsel and defendant Xpress

Recycling, Inc. on (the “Defendant,” and together with Plaintiff, the “Parties”), enter into this

Stipulation Regarding Appointment of Mediator (the “Stipulation”) and hereby stipulate and

agree as follows:

             1.     Connor Bifferato shall be appointed as the mediator (the “Mediator”) in this

adversary proceeding.

             2.     The mediation shall be conducted in accordance with the Local Rules of



1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC, a Delaware
limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).


DOCS_DE:235155.1 57095/002                                      1
                 Case 21-50236-KBO    Doc 6-1      Filed 07/06/21   Page 6 of 6




Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware and/or otherwise as may be agreed by the Parties and the Mediator. The Parties will

select a date for commencement of the mediation.

Dated: July 6, 2021                     PACHULSKI STANG ZIEHL & JONES LLP

                                         /s/ Peter J. Keane
                                         Bradford J. Sandler (DE Bar No. 4142)
                                         Andrew W. Caine (CA Bar No. 110345)
                                         Peter J. Keane (DE Bar No. 5503)
                                         919 North Market Street, 17th Floor
                                         P.O. Box 8705
                                         Wilmington, Delaware 19899-8705 (Courier 19801)
                                         Telephone: (302) 652-4100
                                         Facsimile: (302) 652-4400
                                         Email: bsandler@pszjlaw.com
                                                    acaine@pszjlaw.com
                                                    pkeane@pszjlaw.com

                                        Counsel to Plaintiff George L. Miller,
                                        Chapter 7 Trustee

                                        and

                                        MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                        /s/ Donna L. Culver____________________
                                        Donna L. Culver (No. 2983)
                                        1201 North Market Street
                                        P. O. Box 1347
                                        Wilmington, DE 19801
                                        Telephone: (302) 658-9200
                                        Facsimile: (302) 658-3989
                                        Email: dculver@mnat.com

                                        Counsel to Defendant




DOCS_DE:235155.1 57095/002                    2
